Name: 77/585/EEC: Council Decision of 25 July 1977 concluding the Convention for the protection of the Mediterranean Sea against pollution and the Protocol for the prevention of the pollution of the Mediterranean Sea by dumping from ships and aircraft
 Type: Decision
 Subject Matter: deterioration of the environment;  international affairs;  environmental policy;  natural environment
 Date Published: 1977-09-19

 19.9.1977 EN Official Journal of the European Communities L 240/1 COUNCIL DECISION of 25 July 1977 concluding the Convention for the protection of the Mediterranean Sea against pollution and the Protocol for the prevention of the pollution of the Mediterranean Sea by dumping from ships and aircraft (77/585/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Article 24 of the Convention for the protection of the Mediterranean Sea against pollution provides that the Convention and the Protocols relating thereto shall be open for signature by the European Economic Community; Having regard to the declaration of the Council of the European Communities and of the representatives of the Governments of the Member States meeting in the Council of 22 November 1973 on the programme of action of the European Communities on the environment (2); Whereas that programme lays stress inter alia on the fact that marine pollution affects the whole Community, both because of the essential role played by the sea in the preservation and development of species and on account of the importance of sea transport for the harmonious economic development of the Community; Whereas, furthermore, the action programme referred to above and Council Directive 76/464/EEC of 4 May 1976 on pollution caused by certain dangerous substances discharged into the aquatic environment of the Community (3) provide that certain measures are to be implemented by the Community in order to reduce the various types of marine pollution; Whereas the Convention on the protection of the Mediterranean Sea against pollution provides in particular that suitable measures should be adopted to prevent and reduce pollution caused by dumping from ships and aircraft, pollution resulting from the exploration and exploitation of the continental shelf, the seabed and its subsoil and pollution from land-based sources; Whereas Article 23 of the Convention provides that no party may become a Contracting Party thereto unless it becomes at the same time a Contracting Party to at least one of the Protocols and that no party may become a Contracting Party to a Protocol unless it is, or becomes at the same time, a Contracting Party to the Convention; Whereas it appears necessary for the Community to conclude this Convention and the Protocol on the prevention of the pollution of the Mediterranean Sea by dumping from ships and aircraft in order to attain, in the course of the operation of the common market, one of the objectives of the Community in the field of the protection of the environment and of the quality of life; whereas, moreover no provision is made in the Treaty for the powers necessary to this end; Whereas the Convention and the said Protocol were signed on behalf of the Community on 13 September 1976, HAS DECIDED AS FOLLOWS: Article 1 The Convention for the protection of the Mediterranean Sea against pollution and the Protocol for the prevention of pollution of the Mediterranean Sea by dumping from ships and aircraft are hereby concluded on behalf of the European Economic Community. The texts of the Convention and the Protocol are annexed to this Decision. Article 2 The President of the Council of the European Communities shall on behalf of the European Economic Community deposit the act concluding the Convention provided for in Article 25 thereof (4). Done at Brussels, 25 July 1977. For the Council The President H. SIMONET (1) OJ No C 259, 4. 11. 1976, p. 42. (2) OJ No C 112, 20. 12. 1973, p. 1. (3) OJ No L 129, 18. 5. 1976, p. 23. (4) The date of the entry into force of the Convention and the Protocol will be published by the General Secretariat of the Council in the Official Journal of the European Communities.